             Case 1:17-cr-00663-RA Document 61 Filed 04/14/20 Page 1 of 1

                                                                        BREEDING HENRY BAYSAN PC

                                                                        7 WORLD TRADE CENTER
                                                                        250 GREENWICH ST 46 FLOOR
                                                                                             TH



                                                                        NEW YORK, NY 10006
                                                                        TEL. +1 212.813.2292
                                                                        breedinghenrybaysan.com

                                                                         BRADLEY L. HENRY
                                                                         DIRECT. +1 646-820-0224
                                                                         FAX. +1 212.779.4457
                                                                         bhenry@bhblegal.com




April 14, 2020


VIA ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

             Re: United States v. George Graham; 17 Cr. 663 (RA)

Dear Judge Abrams:

I write in reply to the Court’s Order [Doc 60] to confirm that I have spoken to Mr. Graham and
discussed the detainer and lack of positive COIVD-19 tests at his current facility and Mr. Graham
wishes to proceed with his April 10, 2020 compassionate release motion. Mr. Graham agrees to
cooperate with immigration authorities and would be prepared to self-quarantine for fourteen days.
Please let me know if you need anything further. Thank you.

Sincerely,




Bradley L. Henry, Esq.




KNOXVILLE     | NEW YORK | BOSTON                          WWW.BREEDINGHENRYBAYSAN.COM
